 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 1 of 13


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF INDIANA
                          SOUTH BEND DIVISION

SHAUN L. STEELE,                        )
                                        )
                     Plaintiff          )
                                        )
            vs.                         ) CAUSE NO. 3:18-cv-630 RLM-MGG
                                        )
KATHY GRIFFIN, et. al.,                 )
                                        )
                     Defendants         )

                             OPINION AND ORDER

      Shaun Steele believes the Indiana Department of Correction released him

169 days later than it should have. He sues five present and former officials of

the Indiana Department of Correction for deliberate indifference to his right to

freedom. 42 U.S.C. § 1983; U.S. CONST. AMEND. VIII. The case proceeded to a trial

without a jury on July 26, 2021. The court granted Mr. Steele’s mid-trial motion

to dismiss his claim against Miami Correctional Center Warden Kathy Griffin.

The four remaining defendants (then-MCC Assistant Superintendent for Re-

Entry Sharon Hawk, Classification Supervisor Amy Clark, Correctional

Caseworker Kimberly Smith, and Release Specialist Jennifer Farmer) believe that

Mr. Steele was released when he should have been.

      Elkhart Superior Court Judge Stephen Bowers sentenced Mr. Steele in

October 2010 to a net sentence of eighteen years (modified to sixteen years in

2013) for resisting law enforcement, operating while impaired endangering a

person, receiving stolen auto parts, and being a habitual offender. The habitual

offender sentence for the auto parts crime ran consecutive to the other two. Mr.
    USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 2 of 13


Steele petitioned the sentencing court in 2016 for another 196 days of

presentence credit 1; Indiana law entitled him to a corresponding 196 days of

good time credit if his petition was granted. The court granted Mr. Steele’s

petition, but the accompanying order suggested that the judge was working with

a mistaken “earliest possible release” date for Mr. Steele (the “EPR” in Indiana’s

penological jargon). The July 21, 2016 order reads in pertinent part:

        The court awards an additional 196 days credit, plus equal good
        time credit against the sentence in this case. The Court notes the
        Defendant’s EPR is 7/29/16 and with the award of credit time the
        Defendant’s EPR should be 7/2/16. The court orders the Defendant
        released this date pending no other holds. Amended abstract [of
        judgment] entered.

        The order reached Department of Correction release specialist Jennifer

Farmer, who noted a problem: Mr. Steele’s earliest possible release date was

actually July 209, 2017, not July 29, 2016. 2 As Ms. Farmer counted things, the

196 days of presentence credit and 196 days of good time credit wouldn’t reduce

Mr. Steele’s sentence to the point of entitlement to immediate release. Ms.

Farmer emailed Judge Bowers’s court reporter to ask for clarification: did Judge

Bowers want Mr. Steele’s sentence modified so as to provide for an immediate

release, or did he want to delete reference to the earliest possible release date




1
  Those 196 days reflected time Mr. Steele had served on a separate conviction. When
the court of appeals vacated that conviction, Mr. Steele was entitled under Indiana law
to credit against his next term of imprisonment.
2
  Exhibit 23, which appears to be in Mr. Steele’s handwriting, says that the 7/29/16
date in the order was a typographical error, and that Judge Bowers had recited the
correct (2017) date in open court. Nothing that the court has found in this record
indicates when Exhibit 23 was prepared, or whether any defendant ever saw it in time
to take action on it, so the court gives it no weight.


                                          2
    USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 3 of 13


and let the Department of Correction calculate the new date? Judge Bowers

reissued this order on July 26 without reference to any specific earliest possible

release dates:

        Court is contact by the Indiana Department of Correction and is
        advised that the Court has assumed an incorrect earliest possible
        release date. Record reviewed. Court now amends its Order of July
        21, 2106. Such entry should now read: … Court awards an
        additional 196 days credit, plus equal good time credit against the
        sentence imposed for this case. IDOC to determine the Defendant’s
        earliest possible release due date and maximum possible release
        date. The portion of the Order calling for the immediate release of
        the Defendant is vacated.

        The Department of Correction (through Ms. Farmer) recalculated Mr.

Steele’s earliest possible release date as January 14, 2017. For reasons not

pertinent to this case, 3 Mr. Steele wasn’t released from the Department of

Correction until March 2017. He contends that the modification of his earliest

possible release date reflected only one of the 196-day credits that Judge Bowers

had ordered, not both.

        Mr. Steele has been very diligent in trying to get the credit he thinks was

denied him. He filed habeas corpus petitions in the county in which he was

imprisoned and brought the issue to the Elkhart Superior Court’s attention

repeatedly. The most recent Elkhart Superior Court order was issued less than



3
 The trial record contains a rich vein of facts that aren’t pertinent to the resolution of
this case. Some are too remarkable to not mention, at least in passing. For example, Mr.
Steele testified in a deposition that part of the reason he wasn’t released from prison in
January 2017 is a disciplinary finding of escape that cost him 45 days of good time
credit. The “escape” occurred when Cass County, Michigan police stopped him on the
road and arrested him on ten-year-old warrant for illegal possession of a snapping turtle.
The police took Mr. Steele to jail. The Indiana work release center didn’t know where
Mr. Steele was, so a disciplinary charge of escape was filed.


                                            3
    USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 4 of 13


four weeks before this trial. Mr. Steele worked his case up to the Court of Appeals

of Indiana, which told him that a motion to correct his sentence had to be denied

because it looked beyond the sentencing judgment. (Exhibit 6, Steele v. State,

No. 19A-CR-79 (Ind. Ct. App. Jan. 24, 2020)). The defendants report, and Mr.

Steele agrees, that none of those efforts was successful.

        The court has struggled to draw the pertinent facts from the trial record.

The court appreciates that counsel tried to streamline the trial process by

submitting thousands of pages of documents in lieu of testimony in a case with

little factual dispute, but the result is a mountain of paper without guidance to

a judge trying to find his way through. Many papers are in the record more than

once; others seem to be there only because they were found in a file. For example,

pages 290 and 291 of Exhibit 9 (the defendants’ initial disclosures) appear to be

two copies of a transportation order directing the Elkhart County Sheriff to

produce Mr. Steele in court. Judge Bowers’s July 21, 2016 entry shows that Mr.

Steele was in court, so the court can only guess why one of the parties thought

it important to include the transportation in the record even once, much less

twice. 4 The court has tried to work its way through the exhibits, but concedes

that it might have missed something important simply because its importance

wasn’t explained.

        The parties disagree about whether Mr. Steele was credited with both the

additional jail time credit and the additional good time credit. A simple


4
  The ensuing fifty pages or so similarly contain an unexplained number of
transportation orders and rescissions of transportation orders. Their significance is,
unfortunately, lost on the court.

                                          4
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 5 of 13


arithmetical computation suggests that Mr. Steele was credited with one (it

doesn’t matter which one) but not the other. Ms. Farmer told Judge Bowers’s

court reporter on July 24, 2016 that Mr. Steele’s earliest release date was July

29, 2017 – one year and 5 days (370 days) after Ms. Farmer sent the email. Basic

arithmetic suggests that two 196-day credits would reduce a sentence by 392

days, or one year and 27 days – more than Mr. Steele was to serve unless his

credit time classification changed (which never happened). Because the 196-day

jail time credited reflected days in custody before the sentence was imposed –

meaning days that Mr. Steele already had served – any good time credit would

have accrued before the sentence was imposed, and so before Judge Bowers

entered his July 21 order.

      As things played out, Mr. Steele lost good time for disciplinary reasons

after his sentence was modified. He lost 60 days of good time credit in October

2016, then he lost another 45 days in January 2017. But if arithmetical

computation accurately reflects what should have happened, Mr. Steele should

have been released onto supervision well before he lost those 105 days.

      Using only those numbers, a fourth grade arithmetic class would conclude

that Mr. Steele should have been released from prison during the week of July

21-26, 2016 because he received 392 days’ credit against a sentence that had

only 370 days to completion. Mr. Steele wasn’t released that week.

      But nothing in the Constitution requires the calculation of a sentence to

be intuitive. The defendants say Mr. Steele received the full 392 days of credit

that Judge Bowers ordered. While Mr. Steele (and not the defense) bears the


                                       5
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 6 of 13


burden of proving that his constitutional right was violated, the court turns to

the evidence to try to understand the defendants’ reasoning.

      Ms. Farmer testified at trial that she entered the new 196 days of

presentence credit into the Department of Correction computer offender

information system, and the offender information system would then

automatically add the good time credit. But without more, that doesn’t explain

why Judge Bowers’s award of 392 days of credit would leave Mr. Steele in prison

into 2017. On pages 10-11 of Exhibit 9, Ms. Farmer’s interrogatory answers gave

this description of how the Department of Correction calculated Mr. Steele’s

release date to be in March 2017:

            Count 2 RLE F/D sentenced 10-14-2010 to 2 yrs with 100dys JTC
      (07-26-2019 modified to 296dys JTC)
            •   12-23-2009    EDS (includes 296dys JTC)
            •   12-23-2010    PRD/Discharged from Parole Obligation
            COUNT 5 Auto Theft/Hab Off Enhance F/C: sentenced to 16yrs with
      4yrs suspended to Probation, consecutive to #2
            •   12-24-2010    EDS (the day after Count 2 was time served)
            •   12-26-2013    loss of 90ECT
            •   07-23-2014    23ECT days restored
            •   01-26-2015    23ECT days restored
            •   10-25-2016    loss of 60ECT while on CTP
            •   01-03-2017    Escape from CTP – time stopped
            •   01-06-2017    Apprehended – time restarted
            •   01-30-2017    Loss of 45ECT due to CTP escape
            •   03-10-2017    Released to Court Supervision/picked up by
                Michigan on 02-27-2019
(Exhibit 10, pp. 10-11).

      That’s a little bit too cryptic to be helpful. Cross-referencing to other

exhibits for help with acronyms (e.g., Exhibit 10-1), the interrogatory answer

seems to say that:

                                       6
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 7 of 13


      •   Mr. Steele’s jail time credit on count 2 (resisting law enforcement as a

          Class D felony) was modified from 100 days to 296 days;

      •   that the additional 196 days’ credit modified his effective date of

          sentence to December 23, 2009; and

      •   he was discharged from the consecutive two-year sentence on that

          count on December 23, 2010.

      •   the effective date of Mr. Steele’s sentence on count 5 (auto theft and

          habitual offender, class C felony), was December 24, 2010 (when he

          completed the consecutive sentence on count 2);

      •   he lost 90 days earned credit time on December 26, 2013, but 46 of

          those days had been restored by January 26, 2015;

      •   Mr. Steele lost 60 says of earned credit time on January 25, 2016 and

          another 45 days of earned credit time on January 30, 2017; and

      •   Mr. Steele was released on March 10, 2017.


      If the court understands this exhibit correctly, the exhibit doesn’t prove,

standing alone, that Mr. Steele received any of the 392 days credit that Judge

Bowers ordered on count 5 (the sentence he was serving when he appeared

before Judge Bowers). Presumably, the backdating of the effective date of Mr.

Steele’s sentence on count 2 produced a hypothetical earlier release date on

count 2 – remember these changes were made in 2016, long after Mr. Steele had

completed his sentence on count 2 – which in turn moved the effective date and

projected release date of the Count 5 sentence back to an earlier interval. But

nothing in this exhibit depicts that happening.

                                        7
  USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 8 of 13


      Ms. Farmer testified at trial that she originally had credited the 196 days

(with the computer crediting the other 196 days) against count 5 because Mr.

Steele was serving the count 5 sentence, but Mr. Steele asked her to credit the

days against count 2 instead, so she did. She testified that the modification didn’t

affect Mr. Steele’s release date.

      The court asked Ms. Farmer at trial if there was an exhibit that showed

how the computer system credited Mr. Steele with both sets of 196 days. Counsel

for the defendants told the court he believed Exhibit 26 served that purpose. At

the end of the trial, he corrected that to Exhibit 36. The court was left to walk its

way through the exhibit in search of that verification, and found that it makes

more sense in conjunction with Exhibit 30-5: the Department of Correction’s

detail credit time calculation for Mr. Steele might illustrate how the computer

system provided him with both 196 days of jail time credit and 196 days of good

time credit. [Exhibit 30-5]. The email Ms. Farmer sent to Judge Bower’s court

reporter shows that Mr. Steele’s original effective date of sentence was July 8,

2011. When Ms. Farmer gave him 196 days of credit, his effective date changed

to December 24, 2010. The detail credit time calculation in Exhibit 30 was

created on January 18, 2017 – after Ms. Farmer credited Mr. Steele with 196

days – so it shows December 24, 2010 (when he started the sentence on count

5) as Mr. Steele’s effective date of sentence. It appears that Mr. Steele’s detail

credit time calculation was updated each time he gained or lost earned time

based on his behavior, so the next update on his calculation sheet occurred on

December 26, 2013. That line credits Mr. Steele for 1,098 days of time served


                                         8
    USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 9 of 13


and 1,098 days of credit time (and then subtracts 90 days for unrelated reasons).

The difference between December 24, 2010 and December 26, 2013 is 1,098

days. Accordingly, this approach seems to show that Mr. Steele received 196

days jail time credit in the form of a new effective date of sentence, plus statutory

good time credit on his actual time served.

        That explanation would dove-tail with the summary in Ms. Farmer’s

interrogatory answer, and seems to be internally consistent. And the explanation

might be correct, both factually and mathematically. But it doesn’t explain why

Mr. Steele would have remained in prison after Judge Bowers awarded a 13-

month credit when Mr. Steele had 12 months left to serve. 5 None of these exhibits

was designed with the purpose of helping a judge understand the accounting

method the Department of Correction uses for credit against a criminal sentence.

The court simply doesn’t have the confidence in its understanding of these

exhibits to give them more weight than the simple arithmetic calculation that

started the discussion.

        It’s more likely not that Mr. Steele remained in prison 196 days longer than

he should have. He was kept in prison longer than he should have been because

of Ms. Farmer’s reliance on the Department of Correction offender information

system.




5
 The arithmetical model depends on the accuracy of Officer Farmer’s statement to the
court reporter in the Elkhart Superior Court that Mr. Steele’s pre-credit projected
release date was July 29, 2017. The court has identified nothing in the record that
suggests that date was mistaken.

                                          9
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 10 of 13


      This isn’t a claim for negligence; Mr. Steele brings his claim under the

United States Constitution. “Incarceration beyond the date when a person is

entitled to be released violates the Eighth Amendment if it is the product of

deliberate indifference.” Figgs v. Dawson, 829 F.3d 895, 902-903 (7th Cir. 2016)

(citing Burke v. Johnston, 452 F.3d 665, 669 (7th Cir. 2006); Campbell v. Peters,

256 F.3d 695, 700 (7th Cir. 2001)). A prison official is deliberately indifferent in

this context if (1) she knew of the prisoner’s problem and the risk that

unwarranted punishment was being inflicted; (2) she “failed to act or took only

ineffectual action under the circumstances;” and (3) there is a causal connection

between the official’s response and the prisoner’s unjustified detention. Burke v.

Johnston, 452 F.3d 665, 669 (7th Cir. 2006). Simple error, negligence, or even

gross negligence is not enough to establish deliberate indifference – the

defendant must be “essentially criminally reckless, that is, ignore[] a known

risk.” Figgs v. Dawson, 829 F.3d at 903; Wells v. Caudill, 967 F.3d 598, 601 (7th

Cir. 2020).

      No defendant other than Ms. Farmer can be liable to Mr. Steele under §

1983 because they weren’t deliberately indifferent to his plight. Mr. Steele sent

requests for help to each of them, but each responded as she should have in

light of her job duties: each forwarded the request to the release specialist (later

the director of sentence computations and release) in charge of resolving such

things. None of those defendants ignored or turned a blind eye to Mr. Steele’s

pleas. Liability under § 1983 must be based on personal responsibility for a

constitutional violation, Matthews v. City of E. St. Louis, 675 F.3d 703, 708 (7th


                                        10
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 11 of 13


Cir. 2012), and the defendants other than Ms. Farmer bear no such personal

responsibility. Figgs v. Dawson, 829 F.3d at 903-904 (finding no deliberate

indifference where the defendant referred the plaintiff’s grievance about his

release date to the record office supervisor). They are entitled to judgment in

their favor.

       Ms. Farmer can’t be held liable to Mr. Steele under § 1983 simply because

her computer-generated calculation caused Mr. Steele to remain in prison longer

than he should have. Being in prison after one’s sentence expired is a terrible

thing that should be wished on no one; freedom is especially dear when a

sentence of years expires. But again, Mr. Steele sues under the Constitution,

and innocent mistakes generally don’t violate the Constitution. To be liable, Ms.

Farmer must have been deliberately indifferent to whether Mr. Steele was being

held illegally.

       Ms. Farmer doesn’t, and really couldn’t on this record, claim to have been

unaware that Mr. Steele thought he was being kept too long. Mr. Steele appears

to have peppered her with complaints, either directly or through others, and it’s

understandable that he would do so. But Ms. Farmer had reasonable grounds

to believe that Mr. Steele’s complaints were unfounded. Ms. Farmer had been

trained to input credit for days actually served and leave it to the computer

program to account for earned good time credit. The court has already held that

as far as this record shows, it’s more likely than not that the computer program

didn’t account for Mr. Steele’s other 196 days, but this record doesn’t tell the

court why that happened. Nothing in Ms. Farmer’s words or conduct lead the


                                       11
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 12 of 13


court to conclude that Ms. Farmer did anything with a mindset of recklessness

or disregard as to whether Mr. Steele’s imprisonment after July 2016 was legal.

This record doesn’t allow the court to find that Ms. Farmer was deliberately

indifferent to Mr. Steele’s constitutional rights.

      Finally, the court has to at least acknowledge the possibility that this case

is moot. Page 191 of Exhibit 8 is an order by Judge Bowers dated August 10,

2018, reflecting the revocation of Mr. Steele’s term of post-incarceration

probation in the criminal sentence we have been discussing. In pertinent part,

the order reads:

      The Defendant admits the violation. Factual basis entered. The
      Court finds the Defendant violated. … The Court revokes the
      Defendant’s Probation and orders the Defendant to serve the
      balance of the sentence through the IDOC. Upon successful
      completion of the clinically appropriate substance abuse treatment
      prom as determined by the IDOC, the Court will consider
      modification of this sentence. … The Defendant is granted 106 days
      credit plus statutory credit time. The Court further awards the
      Defendant an additional 196 days credit that was not previously
      awarded to him. …

(Emphasis added). On September 26, 2019, Judge Bowers entered an order in

response to Mr. Steele’s motion for clarification, explaining, among other things,

“The Court further confirms the 196 days is credit time that was not previously

awarded to the Defendant.” (Exhibit 8, p. 192). The exhibit contains a flurry of

forms that might relate to the August and September entries, but without

assistance from someone familiar with the forms, the court can’t tell how long

the August 2018 revocation sentence (“the balance of the sentence”) was, when

Mr. Steele was released from custody on the revocation sentence, or whether he



                                         12
 USDC IN/ND case 3:18-cv-00630-RLM document 99 filed 08/02/21 page 13 of 13


was released on that sentence 196 days earlier than he would have been

otherwise.

      If Mr. Steele eventually was released from custody on this sentence 196

days earlier than he otherwise would have been, whether that occurred before or

after his revocation, Mr. Steele must lose his case because he received what he

says was kept from him. Given the lack of discussion of this possibility, the court

assumes things didn’t play out that way. But the possibility looms large enough

from these pages in the exhibit that the possibility had to be acknowledged. The

court will decide the case on the issue the parties presented: Mr. Steele’s Eighth

Amendment claim that he was over-imprisoned.

      Defendant Griffin had no involvement in Mr. Steele having been

imprisoned for too long, so the claim against her was dismissed at trial on Mr.

Steele’s motion. Defendants Hawk, Clark, and Smith had no personal

involvement in Mr. Steele having been imprisoned for too long. Defendant Farmer

wasn’t deliberately indifferent to Mr. Steele having been held too long. For these

reasons, the court finds for all defendants and against Mr. Steele, and directs

that judgment be entered for the defendants.

      SO ORDERED.

      ENTERED:       August 2, 2021


                                 /s/ Robert L. Miller, Jr.
                               Judge, United States District Court




                                        13
